DETAILED ACTION
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, it is unclear if the predetermined order used for transferring the substrates is the same or different in the claims.  

As another example of the clarity issue, claim 2 states “transfer the plurality of substrates in the predetermined order based on the second transfer flag data,” as recited in claim 2.  Is the predetermined order the same or different from the predetermined order in claim 1?  In particular, in contrast to the description of the technology in the specification and as illustrated in the drawing, is no updating of the substrate transfer recipe occurring based on the transfer flag data?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2015/0040828 (Morisawa).


Claim 1:
The cited prior art describes a substrate processing apparatus, comprising: (Morisawa: “The present invention relates to a substrate processing system for performing predetermined treatment on a substrate such as a semiconductor wafer or the like.” Paragraph 0002; “In the EC 71, the CPU 111 can implement the substrate transfer control method of the present embodiment by executing the program stored in the ROM 113 or the storage unit 105 while using the RAM 112 as an operation region.” Paragraph 0064)
a load port on which a plurality of storage containers, each storage container storing a plurality of substrates, are mounted; (Morisawa: “The load ports 18A to 18C are disposed adjacent to a side of the second transfer chamber 14 which is opposite to the side adjacent to the load-lock chambers 12A and 12B. Cassette containers 19A to 19C can be placed on the load ports 18A to 18C, respectively. Each of the cassette containers 19A to 19C accommodates therein substrates W arranged in multiple stages at a predetermined interval.” Paragraph 0039)
a plurality of process chambers configured to be capable of accommodating the plurality of substrates; (Morisawa: “The PM 10 has a processing chamber 30 for performing a predetermined process on a substrate, and a gas exhaust chamber 40 connected to the processing chamber 30. The processing chamber 30 of the PM 10A corresponds to a first processing chamber of the present invention. The processing chamber 30 of the PM 10B corresponds to a second processing chamber of the present invention. The processing chamber 30 of the PM 10C corresponds to a third processing chamber of the present invention. The processing chamber 30 of the PM 10D corresponds to a fourth processing chamber of the present invention.” Paragraph 0045)
a transfer part configured to transfer the plurality of substrates stored in each of the plurality of storage containers to each of the plurality of process chambers; (Morisawa: “The substrate processing system 1 further includes a first transfer unit 21 disposed in the first transfer chamber 11 and a second transfer unit 25 disposed in the second transfer chamber 14. The first transfer unit 21 transfers substrates between the processing chambers of the PMs 10A to 10D and the load-lock chambers 12A and 12B. The second transfer unit 25 transfers substrates between the cassette containers 19A to 19C on the load ports 18A to 18C, the load-lock chambers 12A and 12B, and the orienter 15.” Paragraph 0040)
an operation part configured to, (Morisawa: “The components of the substrate processing system 1 are connected to and controlled by the control unit 70. The control unit 70 of the substrate processing system 1 of the present embodiment will be described with reference to FIG. 3. FIG. 3 is a block diagram showing a hardware configuration of the control unit 70 of the substrate processing system 1. As shown in FIG. 3, the control unit of the substrate processing system 1 includes an equipment controller 71 (hereinafter, also referred to as "EC"), a plurality of (only two shown in FIG. 3) module controllers 73 (hereinafter, also referred to as "MC"), and a switching hub (HUB) 75 for connecting the EC 71 and the MCs 73.” Paragraph 0057)
when transferring the plurality of substrates from one storage container among the plurality of storage containers to each of the plurality of process chambers in a predetermined order for a process and (Morisawa: “The transfer order setting unit 123 sets the order of loading the substrate W into the respective PMs 10A to 10D based on the recipes or the parameters stored in advance in the storage unit 105 and the information transmitted from the MC 73, such as the accumulated number of processed substrates in the respective PMs 10A to 10D or the like.” Paragraph 0068)
performing the process in a state in which a substrate is not present in each of the plurality of process chambers, (Morisawa: “The conditioning execution instruction unit 125 generates a cleaning execution instruction signal for executing cleaning, a pre-coating execution signal for pre-coating and a short-time pre-coating execution signal for executing short-time precoating, in the PMs 10A to 10D. Further, the conditioning execution instruction unit 125 instructs to executing predetermined cleaning and/or pre-coating, short-time pre-coating in the PMs 10A to 10D through the MCs 73.” Paragraph 0070)
count first count data of data tables for corresponding process chambers; (Morisawa: see the counts as illustrated in figures 6, 7A, 7B; “Referring to FIG. 6, while the conditioning C is being executed in one of the PMs 10A to 10D, the conditioning C is not executed in the other three PMs 10. In other words, during one cycle shown in FIG. 6, the control unit 70 performs control such that the state in which the substrates W are simultaneously processed in all PMs 10 (the simultaneous use state of all processing chambers) does not occur. The state shown in FIG. 6 can be realized by the substrate processing system 1 that performs the following sequences.” Paragraph 0084)
a memory configured to store the data tables; and (Morisawa: “The storage device 105 is not particularly limited as long as information can be stored. For example, the storage device 105 is a hard disk device or an optical disk device. Further, the storage unit 105 stores information in a computer-readable storage medium 115 and reads out information from the storage medium 115. The storage medium 115 is not particularly limited as long as information can be stored. For example, the storage medium 115 is a hard disk, an optical disk, a flash memory or the like. The storage medium 115 may store therein recipes of a substrate transfer control method of the present embodiment.” Paragraph 0063)
a controller configured to (Morisawa: “The substrate processing system 1 further includes a control unit 70 that is connected to the components of the substrate processing system 1 and controls the components of the substrate processing system 1. The configuration of the control unit 70 will be described later.” Paragraph 0043)
assign first transfer flag data to a data table of a process chamber having largest first count data among the data tables and configured to, (Morisawa: “In the case of processing the substrates W by using all PMs 10 that are usable in the substrate processing system 1, the conditioning is executed in a processing chamber having a largest accumulated number M of processed substrates which is counted after completion of processing of one lot containing a plurality of substrates W.” paragraph 0202; “First rule: When the accumulated number M of substrates processed in any one of the PMs 10A to 10D, which is counted by the accumulation unit 132 and determined to be the third in a descending order among those in the PMs 10A to 10D, is smaller than (N.times.3/6) (here, rounded up after decimal point), the processing is performed by using the PMs 10A to 10D having the first, the second and the third accumulated numbers M of processed substrates W in the descending order.” Paragraph 0091)
when the plurality of substrates stored in a next storage container of the one storage container is transferred, control the transfer part based on the first transfer flag data so as to transfer the plurality of substrates in the predetermined order. (Morisawa: “The transfer order setting unit 123 sets the order of loading substrates W into the PMs 10A to 10D based on the priority. Further, the conditioning execution instruction unit 125 generates a cleaning execution instruction signal and a pre-coating execution instruction signal and executes predetermined conditioning in the PMs 10A to 10D.” paragraph 0090; “The processing chamber priority determination unit 124 determines an order of the priority in processing substrates W or executing conditioning based on predetermined rules for the PMs 10A to 10D. The predetermined rules will be described later.” Paragraph 0069; “The transfer order setting unit 123 sets the order of loading the substrate W into the respective PMs 10A to 10D based on the recipes or the parameters stored in advance in the storage unit 105 and the information transmitted from the MC 73, such as the accumulated number of processed substrates in the respective PMs 10A to 10D or the like.” Paragraph 0068)

Claim 2:
The cited prior art describes the apparatus of Claim 1, 
wherein the operation part is further configured to, when the process is performed in a state in which a substrate is present in each of the plurality of process chambers, count second count data of data tables for corresponding process chambers, and (Morisawa: see the counts as illustrated in figures 6, 7A, 7B; “Referring to FIG. 6, while the conditioning C is being executed in one of the PMs 10A to 10D, the conditioning C is not executed in the other three PMs 10. In other words, during one cycle shown in FIG. 6, the control unit 70 performs control such that the state in which the substrates W are simultaneously processed in all PMs 10 (the simultaneous use state of all processing chambers) does not occur. The state shown in FIG. 6 can be realized by the substrate processing system 1 that performs the following sequences.” Paragraph 0084)
wherein the controller is further configured to assign second transfer flag data to a next process chamber of the process chamber corresponding to largest second count data among the data tables, and (Morisawa: “Second rule: When the accumulated number M of substrates processed in any one of the PMs 10A to 10D, which is counted by the accumulation unit 132 and determined to be the second in a descending order among those in the PMs 10A to 10D, is smaller than (N.times.5/6) (here, rounded up after decimal point), the processing is performed by using the PMs 10A to 10D having the first, the second and the fourth accumulated numbers M of processed substrates W in the descending order.” Paragraph 0092)
when transferring the plurality of substrates stored in the next storage container of the one storage container, transfer the plurality of substrates in the predetermined order based on the second transfer flag data. (Morisawa: “The transfer order setting unit 123 sets the order of loading substrates W into the PMs 10A to 10D based on the priority. Further, the conditioning execution instruction unit 125 generates a cleaning execution instruction signal and a pre-coating execution instruction signal and executes predetermined conditioning in the PMs 10A to 10D.” paragraph 0090; “The processing chamber priority determination unit 124 determines an order of the priority in processing substrates W or executing conditioning based on predetermined rules for the PMs 10A to 10D. The predetermined rules will be described later.” Paragraph 0069; “The transfer order setting unit 123 sets the order of loading the substrate W into the respective PMs 10A to 10D based on the recipes or the parameters stored in advance in the storage unit 105 and the information transmitted from the MC 73, such as the accumulated number of processed substrates in the respective PMs 10A to 10D or the like.” Paragraph 0068)

Claim 3:
The cited prior art describes the apparatus of Claim 2, 
wherein the memory is further configured to store a film thickness table in which film thickness data of each part within the process chamber is recorded, and (Morisawa: “For example, in the above embodiments, the execution timing of pre-coating or conditioning is determined by accumulating the number of processed substrates W. However, the execution timing of pre-coating or conditioning may be determined by accumulating a film thickness of a thin film formed on the surface of the substrate W.” paragraph 0237)
the controller is further configured to control the operation part so as to select one of the first transfer flag data and the second transfer flag data based on the film thickness data of the film thickness table. (Morisawa: see the processing using the rules as illustrated in figures 7a, 7b and as described in paragraphs 0101-0154; “an accumulation unit for accumulating a film thickness of a formed thin film or the number of processed substrates after completion of previous cleaning or previous pre-coating in each of the processing chambers; a processing chamber priority determination unit for determining priority of processing the substrates in the processing chambers based on predetermined rules; and an execution instruction unit for executing conditioning in each of the processing chambers.” Paragraph 0012)

Claim 6:
	Claim 6 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 1.
6. A method of manufacturing a semiconductor device, comprising: 
mounting a plurality of storage containers, each storage container storing a plurality of substrates, on a load port; 
transferring the plurality of substrates from one storage container among the plurality of storage containers to a plurality of process chambers configured to be capable of accommodating the plurality of substrates in a predetermined order; 
performing a process in each of the process chambers; 
counting, when performing the process in a state in which a substrate is not present in each of the plurality of process chambers in the act of performing the process, first count data of data tables for corresponding process chambers; 
storing the data tables; 
assigning first transfer flag data to a data table of the process chamber having largest first count data among the data tables; and 
transferring the plurality of substrates stored in the next storage container of the one storage container in the predetermined order based on the first transfer flag data.

Claim 7:
	Claim 7 is substantially similar to claim 2 and is rejected for the same reasons and rationale as claim 2.

counting, when the process is performed in a state in which a substrate is present in each of the plurality of process chambers, second count data of data tables for corresponding process chambers; 
assigning second transfer flag data to the next process chamber of the process chamber corresponding to largest second count data among the data tables; and 
transferring the plurality of substrates stored in the next storage container of the one storage container in the predetermined order based on the second transfer flag data.

Claim 11:
	Claim 11 is substantially similar to claim 1 and is rejected for the same reasons and rationale as claim 1.
11. A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a step comprising: 
mounting a plurality of storage containers, each storage container storing a plurality of substrates, on a load port; 
transferring the plurality of substrates from one storage container among the plurality of storage containers to a plurality of process chambers configured to be capable of accommodating the plurality of substrates in a predetermined order; 
performing a process in each of the process chambers; 
counting, when performing the process in a state in which a substrate is not present in each of the plurality of process chambers in the act of performing the process, first count data of data tables for corresponding process chambers; storing the data tables; 
assigning first transfer flag data to a data table of the process chamber having largest first count data among the data tables; and 
transferring the plurality of substrates stored in the next storage container of the one storage container in the predetermined order based on the first transfer flag data.

Claim 12:
	Claim 12 is substantially similar to claim 2 and is rejected for the same reasons and rationale as claim 2.
12. The recoding medium of Claim 11, wherein the process further comprises: 
counting, when the process is performed in a state in which a substrate is present in each of the plurality of process chambers, second count data of data tables for corresponding process chambers; 
assigning second transfer flag data to the next process chamber of the process chamber corresponding to largest second count data among the data tables; and 
transferring the plurality of substrates stored in the next storage container of the one storage container in the predetermined order based on the second transfer flag data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116